PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/066,745
Filing Date: 28 Jun 2018
Appellant(s): Robert Bosch GmbH



__________________
Robert Bosch
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 06/23/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 04/19/2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claim(s) 1, 9,10,11 and claimsbelow is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dalgleish US 20120069342 A1.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dalgleish US 20120069342 A1.

(2) Response to Argument

Examiner First will address the broadness of the claim and then will address two rejections presented for the claim 1, 9, 10. Claim 9 is narrowest claim and therefore will be addressed bellow.
What Applicant claims is :
a movable radiation generating device; and (which means that the device is not installed on stationary object)
deflection device(some type of mirror , lens, beam splitter which completely or partially deflect the radiation beam) in a fixed position relative to the radiation generating device(which can mean that deflection device is not moving as a whole relative to the beam source, or also can mean that during the  radiation it is in the fixed position relative to the radiation source. It is important to note that fixed position does not mean that the device cannot rotate. The position of the object is usually given relative to one point and if the mirror rotates relative to single point , that point can still be fixed and hence the rotating mirror can be fixed relative to the beam) and configured to transmit radiation from said radiation generating device to illuminate a plurality of image points of a field of view defining a detection region of the lidar sensor, (basically any beam has size, single point does not have size and therefore any size of the beam will illuminate multiple points in the field of view)
the deflection device including; 
an optical main element configured to illuminate image points of the field of view, (the deflection device need to include optical element such as another mirror or lens  or beam splitter)
said optical main element in a fixed position and orientation in the deflection device;(similar  as above for deflection device) and 
at least one optical placement element separate from said optical main element, (another  optical element which is different form main optical element)
wherein a defined number of image points of the field of view is placeable in a defined fashion, relative to the image points illuminated by the optical main element, using the at least one optical placement element, (which help of optical placement element the optical main element should be able to illuminate the region, illumination can be simultaneous or not simultaneous. At different moments it can illuminate different points)
wherein the at least one optical placement element is arranged in a fixed position and orientation in the deflection device relative to the optical main element that is different from the fixed position and orientation of the optical main element in the deflection device.(similar  as above for deflection device)

Not lets address each limitation one by one.  

9. (Currently amended) A lidar sensor, comprising: 
a movable radiation generating device; and (paragraph [0006-0008] with [0036] clearly talks about  LIDAR device placed on movable platform which automatically satisfies the limitation)
deflection device(Examiner will give two interpretations: 1st 26  is DMD [0037] which is basically array of multiple mirrors which individually can rotate , each mirror is located on its own position but can rotate between ON and OFF position; 2nd  combination of elements 34 and 26 which is lens which deflect the beam and broadens it and DMD mirror 26 is illuminating different pixels of Field of View(see fig. 4) ) in a fixed position relative to the radiation generating device(19)(on can see that 26 or 26+34 are in fixed position relative to the radiation generating device 19) and configured to transmit radiation from said radiation generating device(19) to illuminate a plurality of image points of a field of view(fig. 4 each individual mirror inside of 26 either transmit or switched off to illuminate Field of View ) defining a detection region of the lidar sensor,(fig. 4 the refection signals are collected on detector 48) 
the deflection device(1st interpretation 26/ 2nd interpretation 26+34) including; 
an optical main element(1st one or more of the mirrors inside the array 26/ 2nd whole 26) configured to illuminate image points of the field of view, (fig. 4)
said optical main element in a fixed position and orientation in the deflection device; (1st for the single illumination 4 mirrors which are turned ON are in fixed position AND orientation relative to deflection device/ 2nd 26 is in fixed position and orientation relative to combination 26 and 34 according to fig. 4 at all the times)  and 
at least one optical placement element(1st  second subset of the DMD mirrors in 26/ 2nd 34)  separate from said optical main element(1st each individual mirror subset has its own placement on 26/ 2nd 34 is clearly separate from 26 see fig. 4), 
wherein a defined number of image points(1st subsets of the mirrors of the at leas one optical placement element/ 2nd dark pixels on Fig. 7A) of the field of view is placeable in a defined fashion( each mirror is placing or not  the corresponding part of the beam on Field of View(FOV)), relative to the image points illuminated by the optical main element(mirrors of the array 26 which are ON and correspond to first array or subarray of 26 placing corresponding pattern on Field of view), using the at least one optical placement element(1st as optical placement element is in fixed position relative to optical main element the illuminated points on the Field of View are in defined pattern relative to the points defined illumination of main optical element/ 2nd as part of the elements of 26 can be OFF the non illuminated part of FOV  generates defined number of image points of the field{switched off points see fig. 7A} of view is placeable in a defined fashion{have defined fashion which is dictated by 26 configuration as a whole} relative to the image points illuminated by optical main element{dark pixels in fig. 7A have specific position  relative to the } and 24 spreads the initial beam in order to illuminate whole 26 and therefore illuminate accordingly FOV ), 
wherein the at least one optical placement(1st during SINGLE illumination the subarray is placed in fixed position and orientation relative to optical main element {even if as subarray we take single mirror, if as subarray we take several mirrors then they are ALWAYS in fixed position and orientation as even if individual mirror can be in ON or OFF position subarray is not moving or rotating as a whole}, 2nd 34 is always in fixed position and orientation relative to the any part of 26 ) element is arranged in a fixed position and orientation in the deflection device relative to the optical main element that is different from the fixed position and orientation of the optical main element in the deflection device.(this is always true because the position is always different between two elements and therefore [position +(and) orientation of first one] are different from [position + orientation of second one] from math , if applicant instead used language that the position of first one is different form position of the second one and the orientation of the first one is different from orientation of the second one the interpretation of the subarrays would not work , but then examiner could use single mirror as a subarray and one mirror ON position and second mirror is in OFF position).

Above interpretation shows how broad is the language used in the narrowest claim.  Claims 1, 10 and 11 are much broader than claim 9 and therefore anticipated by the explanation and interpretation above. 

Regarding Argument presented in section A:

Applicant is fixated on very narrow concept that mirrors are movable. Examiner position is that even though are movable
1st During each illumination they are fixed and therefore IF ONLY SINGLE illumination is performed using this apparatus the claim language is satisfied. 
2nd  One can look not only at SINGLE mirror but on subarray of the mirrors, and as soon as we look at the subarray the position of the subarray is fixed and similarly the orientation of the subarray is fixed. (yes individual mirror in subarray can be movable but subarray is fixed as a whole.)
Simple search of the definition  and synonyms for the word fixed in google gives 

    PNG
    media_image2.png
    438
    762
    media_image2.png
    Greyscale


Some  synonyms is predetermined, prearranged, arranged , decided, prescribed which indicates that fixed can be used in sense that mirrors in the array can have predetermined orientation. Such situation is explicitly taught in the prior art. That is especially true if only SINGLE illumination is performed.

Regarding to Arguments in B: Examiner Explained multiple interpretations by once again mapping whole claims and addressing all explanations.

Regarding claims 2, 13, 14  Each element or subarray of mirrors has corner element according to fig. 4 and if one takes for example four white colored elements in the 26 as main optical element then the rest of the limitations can be satisfied by taking as optical element the other subarray or mirror on corner of the  main optical element.

Regarding claims 8 and 19 one of ordinary skills in the art knows that by choosing the for example the lens type one can achieve different spread. Bu increasing spread one can achieve larger are of Field of View but small intensity of the beam and therefore shorter distance scan, on the other side by taking different lens one can achieve narrower beam but higher intensity and therefore obtain measurements from deeper region. The level of skills of the person who is making such equipment is at leas Optical+ electrical engineer with at least specialized university classes of the optics. One of ordinary skills in the art would know how to configure the equipment to achieve desired result and performance.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/HOVHANNES BAGHDASARYAN/Examiner, Art Unit 3645                                                                                                                                                                                                        
Conferees:
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645                                                                                                                                                                                                        
/DAVE OKONSKY/
Supervisory Patent Examiner, Art Unit 3600
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.